OFFICE    OFTHE      ATTORNEY     GENERALOF=
                                                  AUSTIN




    Honorable Romer Garrison, Jr., Dlreotor
    apartment   of Publiu Safety
    O~=P llabrg
    ILwtin, texM

    AtteIltlont            Mr. J. 8. Draper

    Bsar          slrt                         opinion PO. O-403&
                                               Rer Isauanoe of driver's lieens to
                                                     a a&nor under 16 ysarr of age.

              We huve reaelvsd your 1ott.r of W@ptmber                  23, 19.941,
    vhloh ve quots in part aa follolrrt

                        "we shall. greatlg appreoiate it if j0u~rll.l
                  pleaae give ~8 hour oplnlon on the following quer-
                  tiont

                       %hsn & aounty $&go givQs authorlsat~fon for
                  ismanoe of liaswe to a minor under .a6 yeari of
                  ago and over 14 yeare of age, and do+ not rhov
                  ths neaes8lty, but the llcrener vlll Ibe used to
                  drive an antomeb%le for pleaanre, etc., do we have
                  the authorltp to refuse lssuanoe of license?@

               Bubsdctlon 1, Qeotion 4, Hour4 Bill Ilo. 2$ Aota
    .?ort;T-seventhLeglrlature, Regular $easion, la queted a6 iollowr

                         'The De~tment        ehall imt lreue any llaense




                  m&e 1% neoesssry for euah person to be lie(rased
                  as an operator; provided, howmoP,  that in-~40 event
                  aball an operator's liaense a?     oless be pmea
                  to any person less then fourteen
                                                 "T 14) pare Of aget.*
                    (Emphasis     supplied)




I
Honorable Homer Qarrleon, Jr., PagQ 2



           Tiwa, we see that under above quoted provisions the
county judge may after fnvestlgatlon authorize the Department
of public Safety to issue a J.ioense to a pemon under 16 but
over 14 yeare of age "vhen, in hle (the county judge's) opin-
ion, the person apply-    Is qualified and conditions exist
vhloh make it necessary Sor such Person to be licensed aa an
operator."   (Parenthetical insertion Ours) The determlaatlon
of the existence of condltlons aiag    nQCesBary the issuance
of the license la a matter solely fOF the county jud,gQ. A
written authorlzatloo from the county ju&e is required, but
the statute does not require that the authorlzatlon shop the
n40easlty. After a vrltton authorizationis rQoelvQd by the
Department of Public Safety, It then becomes the duty of that
deputmQnt   to lseue a lloense to the applicant.

          The determination by the county judge, aStep l&esti-
getion, that there 1s 8 ne04ss~tY requlrlng the lseuanae 15s a
lloowe~ls in the nature OS a oourt order vhlah, ln our opinion,
la bIndIng upon the Department OS Public Safety. gee Oplnlon
Ho. o-1079.
            You are respecthilly advised that necessity does not
have to   be shown by the county dudge ln his vrltten authoriza-
tian to   the Department OS Public Safety to issue an ape&attir's
llomae    to a person under 16 but not less than 14 yearo’of sg~,
and th4   Deparbwnt  of Pub110 Safety may not r4SusQ to lrsu4 a
lie~nse   because of the Saot that su0h neoQs8ity Is not shown.

          Houeve~, we do not believe that it was the legislative
intent to place persons under 16 but not less than 14 years of
age, sob to whom the county judge ,authorlced the Department OS
Public Sifety to iesue a license, In a more desirable class than
that occupied by other applicants; but on the other hand ve feel
that it vas intended that such PeTsOns be plaoQd in the same
category es any other applicant. 'PhBreSore, th4 mpartment   of
Public Safety may refuse to lssu~ a Xloense to such person lt he
oomes wlthln any of the provislona vhlch diaqualifg him. gee
SeCtiOn 4 of House Bill NO. 200
                                           YtlurE very truly




          pI%T  ASSISTANT
          ATWRNEY   G-~




W3Pej